                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEMETRIUS D. MOORE,

Plaintiff,

v.                                                     Case No. 16-cv-808 JPG/GCS

VENICE POLICE DEPARTMENT, et al.,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: August 8, 2019                   MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray________________________________
                                          Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
